DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-13 are objected to because of the following informalities:  
In claim 11, line 4, Applicant recites “the lower optical system holder and the upper optical system”.  There is insufficient antecedent basis in the claim for these recitations.  For examination purposes, Examiner treats claim 11 as dependent on claim 4, thus providing the requisite antecedent basis for “the lower optical system holder and the upper optical system”.  Appropriate correction is required.
In claim 12, line 1, Applicant recites that the housing is “installed to expose an operation panel”.  It is unclear to Examiner why Applicant recites that the housing is “installed to expose an operation panel”, rather than just saying “a housing exposing an operation panel” or something similar, as illustrated and described in Applicant’s specification and drawings.  Additionally, in lines 7-8, Applicant recites that the “light source module” is attached to and detached from the housing in a sliding manner in a direction perpendicular to the optical axis.  However, in lines 4-6 and as set forth the  specification and drawings, “the light source module 20” appears to include “an optical fiber coupling part 290”, but it is only the “light source part” of the light source module 20 that slides in a direction perpendicular to an optical axis.  Additionally, in lines 9-10, 
In claim 13, Applicant recites in lines 4-5 “an optical fiber” coupled to the optical fiber coupling part.  However, Applicant already recited “an optical fiber” that is coupled with the optical fiber coupling part.  Accordingly Examiner suggests changing “an optical fiber” to “the optical fiber”.  Appropriate correction is required.    


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunday et al (US 2014/0275806).
Regarding claim 1, Gunday discloses a medical light source module comprising: an optical system part (1008,1012) in which an optical fiber 1050 is coupled to one side and a first coupling surface (see Figures 2-3 and surface of 1008 which contacts top surface of housing 1016 of light source part 1014, not including the lens part) which is perpendicular to an optical axis is provided at the other side with respect to the optical axis, and to which at least one lens (1044 and/or 1045) is mounted to provide an optical system; and a light source part 1014 having a second coupling surface (top surface not including lens part) which surface-contacts the first coupling surface, and being installed so that an optical axis of a light source is perpendicular to the second coupling surface (see at least Figures 1-5 and paragraphs [0027]-[0042]).
Regarding claim 2, the light source part in Gunday comprises: a metal plate (see paragraph [0029] which teaches housing 1016 can be formed of metal) having the second coupling surface; a light source (within housing, see Figures 2-3 and paragraph [0027]) coupled to the metal plate so that the optical axis is perpendicular to the second coupling surface; and a heat dissipation block 1004 coupled to at least one of the metal plate and the light sourced to dissipate heat generated from the light source (see at least Figures 2-3 and paragraphs [0027]-[0030]).  
Regarding claim 3, the light source in Gunday comprises a LED device and a LED board (see Figures 2-3 and diode chip electrically connected to contact boards) on which the LED device is installed and installed on the second coupling surface (see at least Figures 2-3).  
.



Allowable Subject Matter
Claims 4-11 and 13-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875